*944The opinion of the court was delivered by
Fenner, J.
This case involves the same question passed on in the case of State vs. Hinson & Martin, just decided.
The only difference in the facts is that, in this case, the defendant had been arraigned and had pleaded at the February term, and, immediately after pleading, had applied for and obtained a continuance to the September term. On the first day of the latter term he filed the motion to quash, accompanied by full proof that the defect was only discovered by him or his counsel immediately before that date.
The difference is insignificant, and does not remove his case from the protection of our decision in Strickland’s ease, 41 An. 513, in which the motion to quash was also filed after arraignment and plea.
Judgment affirmed.